EXHIBIT 10.1

COOPERATION AGREEMENT


This Cooperation Agreement (this "Agreement"), dated as of May 1, 2018, is by
and between Water Asset Management, LLC ("WAM") and Cadiz Inc. (the "Company").
In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.
Representations and Warranties of the Company. The Company represents and
warrants to WAM that this Agreement has been duly authorized, executed and
delivered by the Company, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.



2.
Representations and Warranties of WAM. WAM represents and warrants to the
Company that this Agreement has been duly authorized, executed and delivered by
WAM, and is a valid and binding obligation of WAM, enforceable against WAM in
accordance with its terms.



3.
Board Composition.



(a)
In accordance with the Company's organizational documents and applicable laws,
the Company agrees that the Board of Directors of the Company (the "Board")
will, immediately upon the expiration of the Socialization Period (as defined
below), (1) expand the size of the Board to eleven (11) members and appoint two
(2) designees of WAM (the "WAM Designees"), who shall be two of the three
candidates: Anthony L. Arnerich, John A. Bohn and Jeffrey J. Brown (the
"Candidates") to the Board after a period of socialization with the Board, which
will last thirty (30) days beginning on the date of execution of this Agreement
(the "Socialization Period"). The WAM Designees shall be selected by mutual
agreement of the Company and WAM (such agreement between the parties prior to
the end of the Socialization Period as contemplated by this Section 3(a), the
"Mutual Agreement"); provided, however, that if the parties are unable to
mutually agree on two of the three Candidates to serve as the WAM Designees
within the Socialization Period, then (1) WAM shall have the right to submit
within  ten (10) days of the end of the Socialization Period timely nominations
of director candidates to be nominated for election to the Board at the 2018
annual meeting of stockholders of the Company (the "2018 Annual Meeting"), (2)
the Board shall accept any such nominations by WAM as timely and valid with no
objection and (3) this Agreement, except for the nomination right granted in
this Section 3(a) and the provisions set forth in Sections 8 and 17, shall
terminate automatically without any further action by either of the parties
hereto (the "Post-Socialization Period Termination").  The Company further
agrees that it shall not file any proxy statement or make any announcement in
connection with the 2018 Annual Meeting prior to the end of the Socialization
Period.



(b)
Subject to the parties achieving the Mutual Agreement in accordance with Section
3(a) of this Agreement, the Company shall (i) include the WAM Designees in the
Company's slate of recommended director candidates for election to the Board at
the 2018 Annual Meeting (the "Company Slate") and (ii) recommend the election of
the WAM Designees and solicit proxies in favor of the election of the WAM
Designees at the 2018 Annual Meeting and otherwise support the WAM Designees for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.

 


(c)
Each of the WAM Designees shall qualify as directors that are "independent"
under the applicable independence rules of the Nasdaq Global Market ("Nasdaq").
WAM acknowledges that as a condition to the appointment and nomination of the
WAM Designees, such WAM Designees shall have agreed to provide the information
that is required to be or is customarily disclosed for candidates for directors
and directors in a proxy statement and similar documents under the securities
laws applicable to the Company and/or the rules and regulations of Nasdaq.



(d)
Concurrent with the Board's appointment of the WAM Designees to the Board, the
Board shall take all necessary actions to immediately appoint at least one (1)
WAM Designee (or Replacement Director, as applicable) to serve on each of the
Audit Committee, the Nominating and Corporate Governance Committee (the
"Nominating Committee") and the Compensation Committee of the Board. Each of the
WAM Designees (or any Replacement Directors pursuant to this Agreement) shall be
considered for service on the basis as all other directors on all existing
committees of the Board or any committees of the Board formed in the future.



(e)
If a WAM Designee (or any Replacement Director (as defined below)) is unable or
unwilling to serve as a director and ceases to be a director, resigns as a
director or is removed as a director, WAM will designate substitute person(s)
for appointment or election to the Board subject to review and approval by the
Nominating Committee, with such approval not to be unreasonably withheld (any
such replacement nominee, when appointed to the Board, shall be referred to as a
"Replacement Director").  Subject to Nasdaq rules and applicable law, upon a
Replacement Director's appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Replacement Director to any applicable committee of the Board of which the
replaced director was a member immediately prior to such director's resignation
or removal.



(f)
The Company agrees that the WAM Designees shall receive (i) the same benefits of
director and officer insurance, any indemnity and exculpation arrangement
available generally to the directors on the Board; (ii) the same compensation
for his or her service as a director as the compensation received by other
non-management directors on the Board; and (iii) such other benefits on the same
basis as all other non-management directors on the Board, including, without
limitation, having the Company (or legal counsel), at the option of a WAM
Designee, to prepare and file with the SEC, at the Company's expense, any Forms
3, 4 and 5 under Section 16 of the Exchange Act that are required to be filed by
each director of the Company.



(g)
Subject to WAM meeting the applicable Ownership Threshold (as defined below) at
each annual meeting of stockholders of the Company, the Company shall include
the WAM Designee(s) (or any Replacement Director(s)) in its slate of recommended
director candidates for election to the Board and recommend the election of the
WAM Designee(s) (or any Replacement Director(s)) and solicit proxies in favor of
the election of the WAM Designee(s) (or any Replacement Director(s)) and
otherwise support the WAM Designees (or any Replacement Director(s)) for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees.  For so as long as WAM, its Affiliates and
Associates continue to collectively beneficially own twelve percent (12%) or
more of the outstanding shares of common stock, par value $0.01 per share, of
the Company ("Common Stock") (excluding any convertible notes in the calculation
of beneficial ownership) (the "12% Ownership Threshold"), WAM shall have the
right to nominate two, and no more than two, WAM Designees (or any Replacement
Director(s)).  For so long as WAM, its Affiliates and Associates continue to
collectively beneficially own five percent (5%) or more of the outstanding
shares of Common Stock (excluding any convertible notes in the calculation of
beneficial ownership) (the "Minimum Ownership Threshold" and each of the 12%
Ownership Threshold and the Minimum Threshold, an "Ownership Threshold") WAM
shall have the right to nominate one, and no more than one, WAM Designee (or any
Replacement Director).  If the collective beneficial ownership of WAM, its
Affiliates and Associates (excluding any convertible notes in the calculation of
beneficial ownership) falls below the 12% Ownership Threshold, WAM shall
immediately lose its rights granted in this Section 3 with respect to one of the
WAM Designees (or any Replacement Director) and such WAM Designee (or any
Replacement Director) shall immediately resign from the Board. At the first time
the collective beneficial ownership of WAM, its Affiliates and Associates
(excluding any convertible notes in the calculation of beneficial ownership)
falls below the Minimum Ownership Threshold, (i) this Agreement and the rights
and obligations included herein shall, without any further action by the Company
or WAM, automatically terminate (the "Minimum Ownership Termination Trigger"),
provided that in the event of a dispute between WAM and the Company regarding
the terms and provisions included herein, Sections 8 and 17 shall survive the
termination of this Agreement and continue to be binding upon the Company and
WAM and (ii) each WAM Designee (or Replacement Director) shall immediately
resign from the Board.

 


(h)
The Company agrees that the Board shall not cause the size of the Board to
increase above 11 directors at any time without the affirmative vote of
two-thirds (⅔, rounded down to the nearest whole number) of all of the members
of the Board then in office.



(i)
Each Replacement Director shall (i) qualify as "independent" pursuant to
Nasdaq's listing standards, (ii) have the relevant financial and business
experience to fill any director seat and (iii) satisfy all applicable publicly
disclosed rules, regulations, guidelines and policies with respect to service on
the Board. Each of WAM and the Board shall determine, and inform the other party
of its determination, whether any proposed Replacement Director candidate is
acceptable and meets the foregoing criteria, within five (5) business days after
such party has conducted interview(s) of such proposed replacement director
candidate. Each of the Board and WAM shall use its reasonable best efforts to
cause any interview(s) contemplated by this to be conducted as promptly as
practicable.



4.
Voting; Other Matters.



Subject to the parties achieving the Mutual Agreement in accordance with Section
3(a) of this Agreement:


(a)
WAM shall cause all shares of Common Stock beneficially owned, directly or
indirectly, by it, or by any of its Affiliates or Associates, to be present in
person or by proxy at each annual or special meeting of stockholders of the
Company held during the duration of this Agreement and vote in favor of the
election of the slate of directors nominated by the Board.



(b)
For the duration of the Non-Disparagement Period, each of WAM and the Company
agree not to, and to cause their respective Affiliates and Representatives not
to disparage the other party, its current or former officers and directors or
subsidiaries in any way, including, but not limited to, its name, business
reputation, decisions or business practices, except for truthful factual
statements as may be required by law, regulation or valid legal process.  WAM
and the Company agree not to, and to cause their respective Affiliates and
Representatives not to, make any public statement or announcement, including in
any document or report filed with or furnished to the SEC or to the press,
media, analysts, employees or stockholders of the Company, orally or in writing,
if such statement or comment is disparaging to the other party, except for
truthful factual statements as may be required by law, regulation or valid legal
process.

 


(c)
For the duration of this Agreement, WAM agrees that it will cause its controlled
Affiliates, Associates and Representatives to comply with the terms of this
Agreement, as applicable, and shall be responsible for any breach of this
Agreement by any such controlled Affiliate, Associate or Representative.



5.
Press Release and Other Public Disclosures.



(a)
As soon as practicable on or after the date hereof and no later than one
business day following the date of this Agreement, the Company shall announce
this Agreement and the material terms hereof by means of a press release in the
form attached hereto as Exhibit A (the "Press Release").  Prior to the issuance
of the Press Release, none of the parties shall issue any press release, public
announcement or other public statement (including, without limitation, in any
filing required under the Exchange Act) regarding this Agreement or take any
action that would require public disclosure thereof without the prior written
consent of the other party.  None of the parties hereto shall make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange) that are inconsistent with,
or otherwise contrary to, the statements in the Press Release or the terms of
this Agreement.



(b)
No later than two (2) business days following the date of this Agreement, WAM
shall file with the SEC an amendment to its Schedule 13D in compliance with
Section 13 of the Exchange Act reporting its entry into this Agreement,
disclosing applicable items to conform to its obligations hereunder and
appending this Agreement as an exhibit thereto (the "Schedule 13D Amendment"). 
The Schedule 13D Amendment shall be consistent with the Press Release and the
terms of this Agreement.  WAM shall provide the Company and its Representatives
with a reasonable opportunity to review the Schedule 13D Amendment prior to it
being filed with the SEC and consider in good faith any reasonable comments of
the Company and its Representatives.



(c)
No later than two (2) business days following the date of this Agreement, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement, disclosing applicable items to conform to its obligations
hereunder and appending this Agreement and the Press Release as exhibits thereto
(the "Form 8-K").  The Form 8-K shall be consistent with the Press Release and
the terms of this Agreement.  The Company shall provide WAM with a reasonable
opportunity to review and comment on the Form 8-K prior to the filing with the
SEC and consider in good faith any reasonable comments of WAM.



6.
Definitions. For purposes of this Agreement:



(a)
The terms "Affiliate" and "Associate" shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act; provided that
any references to "Associate" herein shall be deemed to be preceded by the word
"controlled".

 


(b)
The terms "beneficial owner" and "beneficially own" shall have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act except
that a person shall also be deemed to be the beneficial owner of all shares of
Common Stock which such person has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to the
exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all shares of
Common Stock which such person or any of such person's Affiliates or Associates
has or shares the right to vote or dispose.



(c)
The term "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.



(d)
The term "including" shall mean "including, without limitation," in all
instances.



(e)
The term "Non-Disparagement Period" shall mean from the date of this Agreement
until the earlier of (i) the date that is thirty days prior to the last day on
which notice of a stockholder's intent to make director nominations at or bring
other business before the 2019 annual meeting of stockholders must be submitted
pursuant to the bylaws of the Company and (ii) such date, if any, of a breach by
either the Company or WAM in any material respect of its respective obligations
under this Agreement if such breach has not been cured within ten (10) business
days following written notice of such breach from the non-breaching party
hereto.



(f)
The terms "person" or "persons" shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.



(g)
The term "Representatives" shall mean, with respect to WAM, WAM's officers,
directors, members, general partners and employees, and, shall mean with respect
to the Company, the Company's directors, officers and employees.



(h)
The term "SEC" shall mean the Securities and Exchange Commission.



7.
Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
fax and email, when such fax is transmitted to the fax number set forth below
and sent to the email address set forth below and the appropriate confirmation
is received or (b) given by any other means, when actually received during
normal business hours at the address specified in this Section:



if to the Company:          
                  Cadiz Inc.
                  550 South Hope Street, Suite 2850
                  Los Angeles, California 90071
                  Attention: Scott S. Slater
                  Facsimile: (213) 271-1614
                  Email: sslater@bhfs.com
 


with a copy to (which shall not constitute notice):           
                  Richards, Layton & Finger, P.A.
                  One Rodney Square
                  920 North King Street
                  Wilmington, Delaware 19801
                  Attention: Mark J. Gentile, Esq.
                  Facsimile: (302) 651-7701
                  Email: gentile@RLF.com


if to WAM: 
                  Water Asset Management, LLC
                  509 Madison Avenue, Suite 804
                  New York, New York 10022
                  Attention: Marc Robert
                  Facsimile: (212) 754-5101
                  Email: m.robert@waterinv.com


with a copy to (which shall not 
constitute notice): 
                  Schulte Roth & Zabel LLP
                  919 Third Avenue
                  New York, New York 10022
                  Attention: Marc Weingarten, Esq.
                  Aneliya Crawford, Esq.
                  Facsimile: 212-593-5955
                  Email: marc.weingarten@srz.com
                  aneliya.crawford@srz.com


8.
Specific Performance; Remedies; Other Matters. The parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement, in
addition to any other remedy to which they are entitled at law or in equity.
FURTHERMORE, EACH OF THE PARTIES HERETO AGREES TO WAIVE ANY BONDING REQUIREMENT
UNDER ANY APPLICABLE LAW, IN CASE ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY
WAY OF EQUITABLE RELIEF.



9.
Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.



10.
Counterparts. This Agreement may be executed in two (2) counterparts, which
together shall constitute a single agreement.



11.
No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.



12.
No Waiver. No failure or delay by either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
waiver thereof preclude any other or further exercise thereof or the exercise of
any other right or remedy hereunder.



13.
Assignment. This Agreement and the rights and obligations hereunder shall be
binding on and inure to the benefit of successors of the parties hereto. This
Agreement and the rights and obligations herein may not be assigned or otherwise
transferred, in whole or in part, by WAM without the express written consent of
the Company.

 


14.
Entire Understanding. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.



15.
Interpretation and Construction. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said counsel. Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.



16.
Term.  Subject to the parties reaching the Mutual Agreement, the rights and
obligations set forth herein shall continue for so long as WAM continues to
satisfy the Minimum Ownership Threshold and the WAM Designees continue to serve
on the Board.  This Agreement and the rights and obligations included herein
shall, without any further action by the Company or WAM, automatically terminate
at the earlier of (a) the Post-Socialization Period Termination,  (b) the first
time that WAM no longer satisfies the Minimum Ownership Threshold, (c) the WAM
Designees cease to serve on the Board and (d) such date, if any, of a breach by
either the Company or WAM in any material respect of its respective obligations
under this Agreement if such breach has not been cured within ten (10) business
days following written notice of such breach from the non-breaching party
hereto; provided, that in the event of any such termination described in this
Section 16, Sections 8 and 17 (and with respect to the Post-Socialization Period
Termination, the nomination right set forth in Section 3(a)) shall survive the
termination of this Agreement and continue to be binding upon the Company and
WAM.



17.
Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
permitted assigns, shall be brought and determined exclusively in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware). Each
of the parties hereto hereby irrevocably submits with regard to any such action
or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. EACH OF THE PARTIES HERETO WAIVES THE
RIGHT TO TRIAL BY JURY.



[Remainder of page intentionally left blank.]
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.




CADIZ INC.
       
By:
/s/ Geoffrey Grant   
Name:   Geoffrey Grant
 
Title:     Lead Director





WATER ASSET MANAGEMENT, LLC
       
By:
/s/ Marc Robert   
Name:   Marc Robert
 
Title:     Managing Member

 
 
 
EXHIBIT A


Press Release [exh99-1.htm]



